Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a system that comprises a one or more storage devices, one or more processors, a memory, however, the prior art fails to teach a memory that comprises program instructions executable by the one or more processors to perform compressing entity information representing mentions associated with a plurality of entities on the one or more storage devices, wherein said compressing comprises representing each mention is represented in the compressed entity information as a low dimensional fixed-width feature vector comprising n  features, the feature vectors are compressed according to a locality sensitive hash (LSH) function H that, for a feature vector a, stores a dot product a ■ h as the hash of a such that H(a) is an array of dot products of length n and storing the compressed entity information on the one or more storage devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845